DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 28 July 2022, entered pursuant to the Request for Continued Examination (RCE) filed on 29 August 2022.  As directed by the amendment: claims 1, 5 & 6 have been amended, claim 16 has been cancelled, and no claims have been added.  Thus, claims 1-15 & 17-24 are presently pending in this application, with claims 17-24 currently withdrawn as directed to a non-elected invention.
It is noted that claim 16 has been given the status identifier of “Cancelled”, but the text of the claim was still provided. However, as applicant’s accompanying remarks also identify claim 16 as cancelled, the claim is being treated as cancelled in this action. 	
Drawings
The drawings are objected to because, in amended figure 5, both the voids (230) and the middle region layers 215 are identically hatched, making the figure hard to interpret. As with the original fig. 5, the void regions should ideally not include hatching to show the voids clearly. Alternatively, these voids may be hatched in a different manner from the middle region layers, which may also be used to indicate the insulation material.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 2009/0320953; hereafter Fletcher) in view of van de Camp (US 2007/0059467). 
Regarding claim 1, Fletcher discloses (figs. 1-3; see below) a tubular structure (100) comprising: 
a) a first metal layer (125; para. 49, lines 11-14: may be formed from low carbon or medium carbon steel) disposed about a longitudinal axis (110); 
b) a second metal layer (150, i.e. mesh 151, however, see below; para. 53: may be formed from stainless steel, titanium, neodymium, etc.) having voids (154) disposed therein, said second metal layer being disposed about said longitudinal axis (110) and coaxially about said first metal layer (as shown); 
c) an insulation disposed within said voids, said insulation being selected from the group consisting of mineral wool, fiberglass, rigid polyurethane foam, silica, aerogels, a vacuum, and combinations thereof (para. 44, lines 13-17: “holes 154 preferably comprise an insulating medium or material including…a vacuum…foam insulation…hollow glass spheres…or combinations thereof”); and, 
d) a third metal layer (135; para. 49, lines 11-14: may be formed from low carbon or medium carbon steel) disposed about said longitudinal axis and coaxially about said first metal layer and said second metal layer.

Regarding the second metal layer, it is note that Fletcher does not limit this layer to a mesh structure as shown in figs 1 & 2. Figure 3 & para. 48 describe a number of alternative forms which this second metal layer could take. Most relevant in this case, the second metal layer may take the form of a perforated material having round perforations (181). 
Fletcher also suggests that the second metal layer may be “spiral wound” (para. 69, lines 6-8). 

Regarding the third metal layer (135), it is noted that this may be considered the third metal layer when one perforated metal layer (150) is provided (e.g., as in figs. 1 & 2). However, Fletcher also suggests that “in other embodiments, multiple layers of screen mesh (e.g., screen mesh 151) may be included between the inner pipe…and the outer pipe…to achieve and maintain the desired degree of separation…between the inner pipe and outer pipe…” (para. 45). 
See also para. 62: “in other embodiments, one or more additional separators (e.g., separator 150), insulating interstices…, material layers, or combinations thereof may be included between pipes 125, 135. Such additional layers, separators, and/or interstices may be provided for a variety of reasons including…for structural purposes, to improve thermal resistance, etc.” 
Thus, when a second perforated metal layer / separator is provided, the disclosure of Fletcher encompasses an embodiment wherein the tubular structure comprises a first metal layer (125), a second metal layer (i.e., a first perforated intermediate layer), a third metal layer (e.g., a second perforated intermediate layer), and a fourth metal layer (135). 

Fletcher does not explicitly disclose the additional limitations wherein the first, second and third layers are each sheet metal layers helically wound about said longitudinal axis.
Van de Camp teaches (various embodiments in figs. 1-8; e.g., figs 1-3) a tubular structure (10) comprising a first layer (20) comprising a sheet material helically wound about a longitudinal axis (see figs. 1 & 2); a second layer (30) having voids (35) disposed therein, said second layer comprising a sheet material being helically wound about said longitudinal axis and coaxially about said first sheet layer; and a third layer (40) comprising a sheet material helically wound about said longitudinal axis and coaxially about said first sheet layer and said second sheet layer.
As in Fletcher, van de Camp also suggests that the tubular structure may have a plurality of intermediate layers forming the voids (para. 30: “shown in FIGS. 4 & 5, the intermediate zone 30 has more than one intermediate layer. Although depicted in the figures are four intermediate layers…, the number of layers may vary”; para. 32, describing fig. 8: “the intermediate zone 30 includes two layers…”). As such, depending on the configuration, the “third” layer may be considered either the substantially continuous outer layer (40), or a second intermediate layer having voids (the continuous outer layer 40 then being the fourth layer, etc.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular structure of Fletcher by forming each of the metal layers, including the first, second, and third metal layers, from sheet material (i.e., sheet metal) by helically winding each layer about said longitudinal axis and coaxially about the respective underlying layer, in view of the teachings of van de Camp, as the use of a known technique (i.e. forming a multilayer tubular structure having voids in the intermediate layers by helically winding each layer from sheet material, as in van de Camp) to improve a similar device (the multilayer tubular structure of Fletcher) in the same way. 
Additionally, it is noted that forming multilayer tubular structures by helically winding sheet metal is, in general, well-known in the art (e.g., see US 3,746,050; US 4,682,632; US 2004/0096604; etc.). 




Regarding claims 2, 3 & 4, the tubular structure of Fletcher, as modified above, reads on the additional limitations wherein said second sheet metal (i.e., perforated layer / separator 150) is bonded to said first sheet metal (125) [claim 2]; wherein said third sheet metal (e.g., 135) is bonded to said second sheet metal [claim 3]; wherein said bonding is selected from the group consisting of adhesive bonding, welding, and combinations thereof [claim 4].
In particular, Fletcher discloses that “separator 150, inner pipe 125, and outer pipe 135 may be held together by any suitable means, including without limitation spot welding… adhesive…or combinations thereof” (para. 39, lines 8-12). 
Additionally, it is noted that Van de Camp also suggests bonding each of the first, second, and third sheet layers to the adjacent layers via adhesive bonding (see figs. 3 & 5; para. 40). 

Regarding claim 5, the tubular structure of Fletcher, as modified above, reads on the additional limitations wherein each of said first sheet metal (i.e. inner pipe 125) and said second sheet metal (i.e. 150 / 151) each have respective physical and mechanical properties, said respective physical and mechanical properties being different.
In particular, Fletcher suggests that the first metal layer (i.e. as formed from the first sheet metal) may comprise “a low carbon or medium carbon steel” having a radial thickness “between 0.125 and 1.500 in… preferably about 1.00 in” (para. 49); and suggests that the second metal layer (i.e. 150 / 151 formed from the second sheet metal) may comprise “stainless steel, titanium, neodymium, Inconel alloys, tungsten, etc.” (para. 53). 
Fletcher also discloses several exemplary materials used for experiments, where “’X-60 or X-80’ pipe or ‘low alloy steel AISI 4130 or API Spec 5cT-P11’” (para. 104) were used for the first and third metal layers (i.e. 125, 135) while stainless steel, titanium, and tungsten were alternatively used for the second metal layer (see table 1).
As would be recognized by a person having ordinary skill in the art, when the first sheet metal is formed from a low or medium carbon steel, and the second sheet metal is formed from one of stainless steel, titanium, tungsten, etc., each of said first sheet metal and said second sheet metal would each have respective physical (e.g. corrosion resistance, density, etc.) and mechanical properties (e.g., strength, modulus of elasticity, etc.), said respective physical and mechanical properties being different.

Regarding claim 6, the tubular structure of Fletcher, as modified above, reads on the additional limitations wherein each of said first sheet metal (i.e. inner pipe 125) and said third sheet metal (i.e. outer pipe 135) have respective physical and mechanical properties, said respective physical and mechanical properties being the same.
In particular, Fletcher suggests that the first metal layer (i.e. as formed from the first sheet metal) and the third metal layer (i.e. as formed from the third sheet metal) may each comprise “a low carbon or medium carbon steel” having a radial thickness “between 0.125 and 1.500 in… preferably about 1.00 in” (para. 49). 
Fletcher also discloses that, in a simulative experiment to test a stainless steel mesh separator “in an assembly similar to a manufactured pipe”, P110 4140 steel (i.e. a low alloy steel) was used to simulate both the inner and outer pipe walls (para. 117). 
As would be recognized by a person having ordinary skill in the art, when the first sheet metal and the third sheet metal are both formed from the same material (e.g., the same low or medium carbon steel, such as P110 4140 steel), each of said first sheet metal (i.e. inner pipe 125) and said third sheet metal (i.e. outer pipe 135) would have respective physical (e.g. corrosion resistance, density, etc.) and mechanical properties (e.g., strength, modulus of elasticity, etc.), said respective physical and mechanical properties being the same.



Regarding claim 7, the tubular structure of Fletcher, as modified above, reads on the additional limitation wherein said third sheet metal has voids disposed therein.
In particular, as set forth in the grounds of rejection for claim 1 above, Fletcher suggests that “in other embodiments, multiple layers of screen mesh (e.g., screen mesh 151) may be included between the inner pipe…and the outer pipe…to achieve and maintain the desired degree of separation…between the inner pipe and outer pipe…” (para. 45). See also para. 62: “in other embodiments, one or more additional separators (e.g., separator 150), insulating interstices…, material layers, or combinations thereof may be included between pipes 125, 135. Such additional layers, separators, and/or interstices may be provided for a variety of reasons including…for structural purposes, to improve thermal resistance, etc.” 
Thus, when a second perforated metal layer / separator is provided, the disclosure of Fletcher encompasses an embodiment wherein the tubular structure comprises a first metal layer (125), a second metal layer (i.e., a first perforated intermediate layer), a third metal layer (e.g., a second perforated intermediate layer), and a fourth metal layer (135); each of the second and third layers having voids disposed therein. 

Regarding claims 8 & 11, Van de Camp further teaches that voids (35) disposed in each of the intermediate layers are disposed so as to overlay the voids disposed in the adjacent intermediate layer. I.e., as shown in figs. 7 & 8, the voids in a second intermediate layer 230 are disposed in a manner such that the voids in the first intermediate layer 130 are overlaid by the voids in the second intermediate layer. 
Van de Camp explains that “each void 35 has a radial height or thickness substantially equal to the radial height of the intermediate layers…combined” (para. 30). See also para. 6. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular structure of Fletcher such that said voids disposed within said third sheet metal (e.g., the round perforations, when the separator is in the form indicated at 181 in fig. 3 of Fletcher) are disposed within said third sheet metal so a first of said voids disposed in said second sheet metal (e.g., a corresponding round perforations in the second layer) is overlaid by a second of said voids disposed within said third sheet metal, in view of the teachings of Van de Camp, as the use of a known technique (i.e. forming a multilayer tube such that voids formed in each of the intermediate layers overlay one another for form a combined void having a height equal to the combined height of the intermediate layers, as in Van de Camp) to improve a similar device (the multilayer tube of Fletcher, having such intermediate layers with voids) in the same way.  

Regarding claim 9, in the structure of Fletcher, as modified above, the first of said voids in said second sheet metal would have a length L1, and said second of said voids disposed within said third sheet metal would have a length L2.
Neither Fletcher nor Van de Camp explicitly disclose that L2 > L1, however, Fletcher does suggest that the size / diameter of the separator material “may vary depending on a variety of factors such as the application, the conditions experienced (e.g., loads, pressures, etc.), the desired material properties, etc.” (para 48). Van de Camp also suggests that geometrical considerations involving winding angle, ply width, and ply diameter are known and that winding angle, ply width, or both may vary between layers to account for these geometrical considerations (para. 28). 
As would be recognized by a person having ordinary skill in the art, larger voids in a given layer would increase the flexibility & insulation capability of that particular layer, while reducing its strength and mass. Due to the differing conditions at each layer (e.g. surface area, diameter, distance from the neutral axis / outer surface, etc.), each layer may require a different ratio of solid material to void (e.g., by changing the void size or by changing the number of voids). As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular structure of Fletcher such that the first and second voids each have any reasonable size required based upon factors such as conditions expected (e.g., loads, pressures, etc.), desired material properties, and/or geometrical considerations for each individual layer, including selecting sizes for each of the first and second voids such that the second voids disposed in the third sheet metal have a length L2 greater than a length L1 of the first voids disposed in the first sheet metal, as a matter of routine engineering design requiring only ordinary skill in the art. 
Additionally, or alternatively, it has been held that where the differences between the prior art and the claimed invention involve only a change of form, proportions, or degree, the claimed invention is not patentable over the prior art, even though the changes of the kind may produce better results than prior inventions [see MPEP § 2144.05(II)(A), citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. In the instant case, the difference between the prior art and the claimed invention may be seen as difference in form or proportion (e.g., wherein the voids in third sheet metal have a different form or proportion as compared to the voids in the second sheet metal, etc.) and therefore may be seen as unpatentable for that reason. 
As a result, the limitations of claim 9 are met or otherwise rendered obvious.

Regarding claim 10, when the tubular structure of Fletcher, as modified above, is configured as set forth in the grounds of rejection for claim 7 to include two perforated intermediate layers, such a configuration reads on the additional limitation wherein the tubular structure further comprises a fourth sheet metal (135) helically wound about said longitudinal axis and coaxially about said first sheet metal (125), said second sheet metal (a first perforated intermediate layer), and said third sheet metal (a second perforated intermediate layer).


Regarding claim 12, when the tubular structure of Fletcher is configured as set forth in the grounds of rejection for claim 11 above such that each of the intermediate layers overlay one another for form a combined void, such a configuration reads on the additional limitation wherein said overlaid voids form enclosed internal pockets, said enclosed internal pockets further comprising said insulation disposed therein.
In particular, as can be seen in figs. 1 & 2 of Fletcher, the inner layer 125 and outer layer 135 do not include corresponding voids such that, when the intermediate layer is formed of a material having, e.g., round perforations (i.e. as disclosed in fig. 3 of Fletcher), such voids would be enclosed as internal pockets. As previously discussed, Fletcher also discloses providing insulation (e.g. vacuum) within these voids / pockets. 
Additionally, a configuration wherein overlaid voids form enclosed internal pockets can also be seen in figs 4, 7 & 8 of Van de Camp (each pocket being a helical channel, rather than a round perforation, in this case). 

Regarding claim 13, the tubular structure of Fletcher, as modified above, reads on the additional limitations wherein said tubular structure has an inside diameter (i.e., as defined by the inside diameter of the inner layer 125), a wall thickness (“D”, fig. 2), and an outside diameter (i.e., as defined by the outside diameter of the outer layer 135). 
Regarding the limitation wherein each of said inside diameter, said wall thickness, and said outside diameter have a standard deviation of less of than about 1.5% of a respective average measurement for said inside diameter, said wall thickness, and said outside diameter as determined by a Pipe Dimension Measurement system, it is noted that that “standard deviation” is a measure of the amount of variation or dispersion of a set of values.
With respect to the inside diameter, wall thickness, and outside diameter, the embodiment of the tubular structure as shown in at least figs 1 & 2 of Fletcher appears to have a consistent inside diameter, wall thickness, and outside diameter; and Fletcher does not specifically disclose providing significant variation for any of these parameters within a given tubular structure such that, as understood, the tubular structure as disclosed by Fletcher would not intentionally comprise variation or dispersion of inside diameter, wall thickness, or outside diameter and would therefore be expected to have a minimal standard deviation of these values (i.e., 0, or as close to 0 as practicable). 
Since a standard deviation of 0 falls within the claimed range of “less than about 1.5%”, Fletcher is seen as rendering obvious the limitation wherein “each of said inside diameter, said wall thickness, and said outside diameter have a standard deviation of less of than about 1.5% of a respective average measurement for said inside diameter, said wall thickness, and said outside diameter as determined by a Pipe Dimension Measurement system”.
Furthermore, as set forth in MPEP § 2144.05(I), where a claimed range or amount is close to the prior art, a prima facie case of obviousness exists, especially where one skilled in the art would have expected them to have the same properties. As such, in the event that the dimensions of the tubular structure of Fletcher would be seen as having some incidental variation (despite no explicitly disclosure or suggestion), one of ordinary skill in the art would expect the tubular structure of Fletcher to have the same properties as the claimed tube having a standard deviation of less than 1.5% for the relevant dimensions. 
Finally, it is noted that the applicant’s specification does not appear to set forth any particular criticality or unexpected results arising from the particular range of standard deviation as claimed. 
As such, all of the limitations of claim 13 are met, or are otherwise rendered obvious. 




Regarding claim 14, the tubular structure of Fletcher reads on the additional limitation wherein said tubular structure has a cross-sectional geometry, said cross-sectional geometry being selected from the group consisting of circular cross-sections, polygonal cross-sections, elliptical cross-sections, and combinations thereof. 
In particular, the tubular structure has a circular cross-sectional geometry (see fig. 1).

Regarding claim 15, the tubular structure of Fletcher reads on the additional limitation wherein a surface of said first sheet metal disposed proximate to said longitudinal axis has enhanced surface properties, said enhanced surface properties being provided by a process selected from the group consisting of chemical treatments, polishing, sanding, and combinations thereof.
In particular, Fletcher suggests that the surface of said first sheet metal disposed proximate to said longitudinal axis (i.e., the inner surface of 125) may have enhanced surface properties such as reduced radiative heat transfer via polishing (para. 42, lines 1-2 & 8-10: “the inner and outer surfaces of tubulars 125, 135 are generally smooth…. Smooth or polished surfaces generally reduce radiative heat transfer by reflecting heat”). 
Alternatively, Fletcher suggests that the inner surface of the first layer may be sanded (i.e., via “sand blasting”, para. 42, lines 3-7) which, as understood, may impart a rougher surface texture to provide the enhanced surface property of reduced conductive heat transfer (para. 42, lines 10-12).  
Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection under 35 U.S.C. 102 / 103 previously set forth. New grounds of rejection have been applied to the amended claims in this action, as necessitated by the amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753